—Order, Supreme Court, New York County (Stuart C. Cohen, J.), entered July 31, 1992, which granted defendants’ motion to dismiss the amended complaint for failure to state a cause of action, unanimously affirmed, without costs.
Plaintiff, a non-profit corporation of Palm Beach dog breeders and exhibitors, alleges that its application for membership in the American Kennel Club (AKC), the largest and most respected organization of dog breeders and exhibitors in the United States, was denied because of untrue, slanderous statements made by defendants to other AKC delegates at its annual meeting, namely, that plaintiff’s membership application had been "pushed through” AKC’s board of directors, that individual members of plaintiff had retained profits from shows sponsored by plaintiff, that members of plaintiff do not reside in the Palm Beach vicinity, and that plaintiff had not held the requisite number of match shows. We agree with the IAS Court that the first, third, and fourth of these statements do not impugn plaintiff’s basic integrity (see, Ruder & Finn v Seaboard Sur. Co., 52 NY2d 663, 670), and that the second statement does not impute any improper conduct to plaintiff as opposed to the unnamed individual members (see, Ithaca Coll, v Yale Daily News Publ. Co., 85 AD2d 817; Carlucci v Poughkeepsie Newspapers, 57 NY2d 883, 885). As the com*487plaint was properly dismissed for failure to state a cause of action, we find it unnecessary to decide the jurisdictional issue. Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.